DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3 and 5 are objected to because of the following informalities:  Claim 2 states “understanding of the content of the learner” rather than understanding of the content by the learner. Claims 3 and 5 reference “leaning” vocabulary instead of learning vocabulary.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are found throughout claims 1-15. Specifically, the term “unit” is used as a substitute in place of means (MPEP 2181.I).  The following terms are being interpreted under 35 U.S.C. 112(f): extraction unit” in claims 1, 11, and 12; “recording unit” in claims 1-3, 9, 11-12, and 15; “specification unit” in claims 1, 2, 5, 11, and 12; “presentation unit” in claims 1, 7, and 11-13; “control unit,” in claims 1, 3-9, and 11-15; “registration unit,” in claims 2, 4, and 6; “calculation unit,” in claim 2; “acceptance unit,” in claims 3, 5, 9, and 15; “determination unit” in claims 1, 11, and 12. In each case, these “unit” terms are followed by functions to be performed by the unit and do not include sufficient structure for performing the function. For example, “extraction unit” performs the functions: “extracting, for each content, vocabulary used in one or each of a plurality of contents and comprising words, idioms or phrases in the language to be learned” in claims 1, 11, and 12. Despite use of the term unit, “storage unit” in claim 5 is considered a class of structures rather than an equivalent of the term means and is not interpreted under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-9 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “second information” in line 9, but second information was previously introduced in claim 1. It is unclear if “second information” is meant to refer to the same category of information as in claim 1 or different information.
Dependent claims 3-9 and 13-15 are rejected as ultimately depending from a claim (claim 2) rejected under 35 U.S.C. 112 (b).
Claim 3 recites the limitation “while the content has been output in the recording unit” in lines 3-4.  Since “while” indicates an action happening simultaneously and “has been” indicates a preceding action, it is unclear whether the control unit “records the input operation accepted by the acceptance unit” at the same time as or after content is “output into the recording unit.”
Claim 3 recites the limitation “the vocabulary” in line 8.  It is unclear if “the vocabulary” is a reference back to “a vocabulary learned by the learner” introduced in claim 3 lines 6-7, “a learning vocabulary” introduced in claim 2 line 6-7, or “a vocabulary to be learned” introduced in claim 2 line 6.

The term “it” is recited in claim 4 line 4, claim 5 line 7, and claim 6 line 1 and line 6.  In each instance, the claims are indefinite because it is unclear what the term “it” is referring to. 
Dependent claims 7, 8, and 15 are rejected as ultimately depending from a claim (claim 4) rejected under 35 U.S.C. 112 (b). Dependent claims 6, 13, and 14 are rejected as ultimately depending from a claim (claim 5) rejected under 35 U.S.C. 112 (b). Dependent claims 13 and 14 are rejected as ultimately depending from a claim (claim 6) rejected under 35 U.S.C. 112 (b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites “an extraction unit for extracting, for each content, vocabulary used in one or each of a plurality of contents and comprising words, idioms or phrases in the language to be learned, wherein each of the phrases comprise a plurality of words.” The limitation of “an extraction unit for extracting, for each content, vocabulary used in one or each of a plurality of contents and comprising words, idioms or phrases in the language to be learned, wherein each of the phrases comprise a plurality of words,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an extraction unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for an extraction unit” language, “extracting, for each content, vocabulary used in one or each of a plurality of contents and comprising words, idioms or phrases in the language to be learned, wherein each of the phrases comprise a plurality of words” in the context of this claim encompasses a person, e.g. a tutor, reviewing a paragraph or other language content and identifying words and phrases used in that language content. Similarly, the limitations of: “a recording unit for recording vocabulary learned by a learner as first information; a specification unit for specifying a level of understanding of the content of the learner as second information based on an extracted result obtained by the extraction unit and the first information recorded by the recording unit” are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “a recording unit for recording vocabulary learned by a learner as first information” in the context of this claim encompasses remembering what vocabulary has already been taught and/or learned by a student. Similarly, the limitation of “a specification unit for specifying a level of understanding of the content of the learner as second information based on an extracted result obtained by the extraction unit and the first information recorded by the recording unit,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind such as reviewing or grading a students work to determine what words or phrases the student has learned.  The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites a variety of different “units” – “an extraction unit,” “a recording unit,” “a specification unit,” “a presentation unit,” “a control unit”. These units are recited at a high-level of generality (i.e., as a generic processor, memory, and/or computer code implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the limitations of “a presentation unit for presenting the specified second information to the learner; and a control unit for controlling such that a selected content based on the presented second information is output as the learning content” amount to no more than a recitation that the content identified as new during the mental process is output to a student. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of generic computer equipment to perform the mental process and send the results to students amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (MPEP 2106.05(f)). The claim is not patent eligible.  Similar reasoning is applied to claims 2-15.
Claim 11 is directed to “A computer program for allowing a computer to serve as an information processing device” while a computer is mentioned, only the program is claimed. A computer program does not fit within one of the 4 statutory classes of patent eligible subject matter under 35 U.S.C. 101. Claim 11 is therefore also invalid under 35 U.S.C. 101 as a computer program per se.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2015/0132726 (“Hsia”).
Concerning claim 1, Hsia discloses “An information processing device for outputting a content created in a language to be learned as a learning content” (¶ [0026] (“The language learning system 1 can be set in an electronic device, such as an electronic dictionary, a computer, a smart phone, and etc.”)); “an extraction unit for extracting, for each content, vocabulary used in one or each of a plurality of contents and comprising words, idioms or phrases in the language to be learned, wherein each of the phrases comprise a plurality of words” (Figs. 2-5, ¶ [0030-0032] (“Step S101: building a word database, which stores a plurality of words including a plurality of learned words and a plurality of to-be-learned words; Step S102: building a phrase database, which stores a plurality of phrases made of the words; Step a recording unit for recording vocabulary learned by a learner as first information” (Figs. 2-3, ¶ [0030] (“Step S101: building a word database, which stores a plurality of words including a plurality of learned words and a plurality of to-be-learned words”) ¶ [0039] (“these words include the words which the learner has learned before, i.e. the learned words, and the words which the learner has not learned before, i.e. the to-be-learned words. According to the illustration of the first embodiment of the present invention, words 111-111 f, 111 h-111 s, and 111 v-111 z are the learned words and words 111 g, 111 t, and 111 u are the to-be-learned words. The learned words and the to-be-learned words can be represented by colors or labels”)); “a specification unit for specifying a level of understanding of the content of the learner as second information based on an extracted result obtained by the extraction unit and the first information recorded by the recording unit” (Figs. 2-3, ¶ [0030] (“Step S101: building a word database, which stores a plurality of words including a plurality of learned words and a plurality of to-be-learned words”) ¶ [0039] (“these words include the words which the learner has learned before, i.e. the learned words, and the words which the learner has not learned before, i.e. the to-be-learned words. According to the illustration of the first embodiment of the present invention, words 111-111 f, 111 h-111 s, and 111 v-111 z are the learned words and words 111 g, 111 t, and 111 u are the to-be-learned words. The learned words and the to-be-learned words can be represented by colors or labels”)); “a presentation unit for presenting the specified second information to the learner” (¶ [0036-0037] (“Step S107: generating a list including the at least one to-be-learned sentence; and Step S108: the learner marking the at least one to-be-learned sentence from the list.”), ¶ [0049] (“the step S107 is carried out to generate a list including the a control unit for controlling such that a selected content based on the presented second information is output as the learning content” ” (¶ [0049-0050] (“the searching module 14 transmits the searching result to the displaying module 15 so as to have the displaying module 15 showing the list 100 as shown in FIG. 6, which displays the to-be-learned sentences 131 and 131c … the learner may mark the to-be-learned sentences 131 and 131 c as learned ones after make sure that he fully understands the to-be-learned sentences 131 and 131 c”)).
Concerning claim 10, Hsia discloses “A method for controlling an information processing device that outputs content created in a language to be learned as a learning content” (¶ [0026] (“The language learning system 1 can be set in an electronic device, such as an electronic dictionary, a computer, a smart phone, and etc.”)); “a step of extracting, for each content, vocabulary used in one or each of a plurality of contents and comprising words, idioms or phrases in the language to be learned, wherein each of the phrases comprise a plurality of words” (Figs. 2-5, ¶ [0030-0032] (“Step S101: building a word database, which stores a plurality of words including a plurality of learned words and a plurality of to-be-learned words; Step S102: building a phrase database, which stores a plurality of phrases made of the words; Step S103: building a sentence database, which stores a plurality of sentences made of the words and the phrases, and the sentences including a plurality of to-be-learned sentences;”)); “a step of recording vocabulary learned by a learner as first information” (Figs. 2-3, ¶ [0030] a step of specifying a level of understanding of the content of the learner as second information based on an extraction result and the recorded first information” (Figs. 2-3, ¶ [0030] (“Step S101: building a word database, which stores a plurality of words including a plurality of learned words and a plurality of to-be-learned words”) ¶ [0039] (“these words include the words which the learner has learned before, i.e. the learned words, and the words which the learner has not learned before, i.e. the to-be-learned words. According to the illustration of the first embodiment of the present invention, words 111-111 f, 111 h-111 s, and 111 v-111 z are the learned words and words 111 g, 111 t, and 111 u are the to-be-learned words. The learned words and the to-be-learned words can be represented by colors or labels”)); “a step of presenting the specified second information to the learner” (¶ [0036-0037] (“Step S107: generating a list including the at least one to-be-learned sentence; and Step S108: the learner marking the at least one to-be-learned sentence from the list.”), ¶ [0049] (“the step S107 is carried out to generate a list including the searched at least one to-be-learned sentence. In the present step, the searching module 14 transmits the searching result to the displaying module 15 so as to have the displaying module 15 showing the list 100 as shown in FIG. 6, which displays the to-be-learned sentences 131 and 131c searched in step S106 and further shows the ranks and items capable to be marked a step of performing control such that a selected content based on the presented second information is output as the learning content” (¶ [0049-0050] (“the searching module 14 transmits the searching result to the displaying module 15 so as to have the displaying module 15 showing the list 100 as shown in FIG. 6, which displays the to-be-learned sentences 131 and 131c … the learner may mark the to-be-learned sentences 131 and 131 c as learned ones after make sure that he fully understands the to-be-learned sentences 131 and 131 c”)).
Concerning claim 11, Hsia discloses “A computer program for allowing a computer to serve as an information processing device for outputting a content created in a language to be learned as a learning content, the computer program allows the computer to serve as the following” (¶ [0026-0028] (“The language learning system 1 can be set in an electronic device, such as an electronic dictionary, a computer, a smart phone, and etc.”)); “an extraction unit for extracting, for each content, vocabulary used in one or each of a plurality of contents and comprising words, idioms or phrases in the language to be learned, wherein each of the phrases comprise a plurality of words” (Figs. 2-5, ¶ [0030-0032] (“Step S101: building a word database, which stores a plurality of words including a plurality of learned words and a plurality of to-be-learned words; Step S102: building a phrase database, which stores a plurality of phrases made of the words; Step S103: building a sentence database, which stores a plurality of sentences made of the words and the phrases, and the sentences including a plurality of to-be-learned sentences;”)); “a recording unit for recording vocabulary learned by a learner as first information” (Figs. 2-3, ¶ [0030] (“Step S101: building a word database, which stores a plurality of words including a plurality of learned words and a plurality of to-be-learned words”) ¶ [0039] (“these words include the words which the learner has learned before, i.e. the learned a specification unit for specifying a level of understanding of the content of the learner as second information based on an extraction result and the first information recorded by the recording unit” (Figs. 2-3, ¶ [0030] (“Step S101: building a word database, which stores a plurality of words including a plurality of learned words and a plurality of to-be-learned words”) ¶ [0039] (“these words include the words which the learner has learned before, i.e. the learned words, and the words which the learner has not learned before, i.e. the to-be-learned words. According to the illustration of the first embodiment of the present invention, words 111-111 f, 111 h-111 s, and 111 v-111 z are the learned words and words 111 g, 111 t, and 111 u are the to-be-learned words. The learned words and the to-be-learned words can be represented by colors or labels”)); “a presentation unit for presenting the specified second information to the learner” (¶ [0036-0037] (“Step S107: generating a list including the at least one to-be-learned sentence; and Step S108: the learner marking the at least one to-be-learned sentence from the list.”), ¶ [0049] (“the step S107 is carried out to generate a list including the searched at least one to-be-learned sentence. In the present step, the searching module 14 transmits the searching result to the displaying module 15 so as to have the displaying module 15 showing the list 100 as shown in FIG. 6, which displays the to-be-learned sentences 131 and 131c searched in step S106 and further shows the ranks and items capable to be marked before the to-be-learned sentences 131 and 131 c.”)); and “a control unit for performing control such that a selected content based on the presented second information is output as the learning content” (¶ [0049-0050] (“the searching module 14 transmits the searching result to the displaying module 15 so as to have the displaying module 15 showing the list 100 as shown in FIG. 6, which displays the to-be-learned sentences 131 and 131c … the learner may mark the to-be-learned sentences 131 and 131 c as learned ones after make sure that he fully understands the to-be-learned sentences 131 and 131 c”)).
Concerning claim 12, Hsia discloses “An information processing device that is configured to be communicable with a mobile information terminal provided with an input unit for accepting input 5/8operation and outputs content created in a language to be learned to the mobile information terminal as a learning content” (¶ [0026-0028] (“the language learning system 1 provided in accordance with the present invention can also be used in distance education. For example, the word database 11, the phrase database 12, the sentence database 13, and the searching module 14 can be arranged in a remote server (not shown) provided by the service provider and the display module 15 can be a learner's computer, tablet, smart phone, or personal digital assistant (PDA).”)); “an extraction unit for extracting, for each content, vocabulary used in one or each of a plurality of contents and comprising words, idioms or phrases in the language to be learned, wherein each of the phrases comprise a plurality of words” (Figs. 2-5, ¶ [0030-0032] (“Step S101: building a word database, which stores a plurality of words including a plurality of learned words and a plurality of to-be-learned words; Step S102: building a phrase database, which stores a plurality of phrases made of the words; Step S103: building a sentence database, which stores a plurality of sentences made of the words and the phrases, and the sentences including a plurality of to-be-learned sentences;”)); “a recording unit for recording vocabulary learned by a learner as first information” (Figs. 2-3, ¶ [0030] (“Step S101: building a word database, which stores a plurality of words including a plurality of a specification unit for specifying a level of understanding of the content of the learner as second information based on an extraction result and the first information recorded by the recording unit” (Figs. 2-3, ¶ [0030] (“Step S101: building a word database, which stores a plurality of words including a plurality of learned words and a plurality of to-be-learned words”) ¶ [0039] (“these words include the words which the learner has learned before, i.e. the learned words, and the words which the learner has not learned before, i.e. the to-be-learned words. According to the illustration of the first embodiment of the present invention, words 111-111 f, 111 h-111 s, and 111 v-111 z are the learned words and words 111 g, 111 t, and 111 u are the to-be-learned words. The learned words and the to-be-learned words can be represented by colors or labels”)); “a presentation unit for presenting the specified second information to the learner” (¶ [0036-0037] (“Step S107: generating a list including the at least one to-be-learned sentence; and Step S108: the learner marking the at least one to-be-learned sentence from the list.”), ¶ [0049] (“the step S107 is carried out to generate a list including the searched at least one to-be-learned sentence. In the present step, the searching module 14 transmits the searching result to the displaying module 15 so as to have the displaying module 15 showing the list 100 as shown in FIG. 6, which displays the to-be-learned sentences 131 and 131c searched in step S106 and further shows the ranks and items capable to be marked before the to-be-learned sentences 131 a control unit for performing control such that a selected content based on the presented second information is output as the learning content” (¶ [0049-0050] (“the searching module 14 transmits the searching result to the displaying module 15 so as to have the displaying module 15 showing the list 100 as shown in FIG. 6, which displays the to-be-learned sentences 131 and 131c … the learner may mark the to-be-learned sentences 131 and 131 c as learned ones after make sure that he fully understands the to-be-learned sentences 131 and 131 c”)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsia in view of U.S. Patent Publication No. 20170092151 (“Xi”). Xi was filed Sept. 24, 2015 and is therefore prior art under 35 U.S.C. 102(a)(2).
Concerning claim 2, Hsia discloses “The information processing device according to Claim 1” (See claim 1); “a calculation unit for calculating the number of uses of vocabulary in the language to be learned used in the content as frequency in use” (¶ [0051] (“a recording module (not shown) can be used to electrically connect to the searching module 14 for recording the order of the words being inputted by the learner and the frequently inputted words. That is, the learner can record the order of the inputted words and the frequently inputted words each time such that the searching module 14 can rank the searched result in the list (not shown) based on the order or the frequency (i.e. the sentences with high frequency words are list in front).”)); “wherein the specification unit specifies a vocabulary to be learned as a learning vocabulary from among vocabulary in the language to be learned used in the content based on the registered learning level and the calculated frequency in use” (¶ [0051] (“the searching module 14 can rank the searched result in the list (not shown) based on the order or the frequency (i.e. the sentences with high frequency words are list in front).”); (“”)); “specifies the level of understanding of the content of the learner  as second information  based on the learning vocabulary and the first information recorded by the recording unit” (¶ [0050] (“the step S108 … the learner may mark the to-be-learned sentences 131 and 131 c as learned ones after make sure that he fully understands the to-be-learned sentences 131 and 131 c. The marking process will simultaneously change the data in the sentence database 13 to label the to-a registration unit for registering a learning status of the learner in the language to be learned as a learning level” or “the specification unit specifies a vocabulary to be learned … based on the registered learning level.” Xi teaches “a registration unit for registering a learning status of the learner in the language to be learned as a learning level” (¶ [0092] (“User database 251 can contain various sub-databases, such as user registration data 253, user learning records 254, user agent images 255, or a combination thereof.”), ¶ [0078] (“Learners can be of any age. Learners can possess various levels of second language ability ranging from beginners with no prior second language experience to experienced second language speakers. Learners can have various learning goals, such as curriculum learning, business purposes, living or preparing to live in a country in which the target language is a native language, or short-term travelling.”), ¶ [0081] (“Language skills assessment module 7 can provide evaluation of a learner's current language skills.”), ¶ [0082] (“Learning syllabus customization module 9 can be accessed by all learners at the beginning of each learning period to generate a learning syllabus based on the users' learning needs and priorities, language level and learning history.”));  “the specification unit specifies a vocabulary to be learned as a learning vocabulary from among vocabulary in the language to be learned used in the content based on the registered learning level” ¶ [0093] (“In learning components database 252, databases can be first organized by various target learner types/groups, such as university students, high school students, middle school students, elementary students, business adults, or business professionals. Each target learner type can then have various learning level packages, from a beginning level to an advanced level. Other organization hierarchies can of course be utilized.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsia to include hardware and software from Xi with functionality to register and test a learner to determine a learning status and learning level, to assign tasks based on the user’s learning level, and to modify a learner’s learning level as the learner progresses through material and performs additional tests. Since both references teach methods and systems for teaching language to a learner the references are from the same field of endeavor. A POSITA would have been motivated to combine Hsia and Xi because the additional functionality of Xi could have been predictably added to the system of Hsia. Further, a POSITA would be motivated to add the systems of Xi to provide a program “tailored to match each particular student's second language abilities and preferences … abilities, as well as their goals” (Xi ¶ [0005-0006]), this ensures that the program can be used by “learners … of any age … various levels of … ability … various learning goals” and as a result may be sold to a larger audience (Xi ¶ [0078]). Further Xi would be useful in accomplishing the goals set out in Hsia paragraph 4, “to learn language with efficiency” because a targeted approach for a learner’s goals and level is more efficient “and provide the chance of a more expansive learning” because the additions of Xi are “to better suit individual's learning needs” by including a variety of target tasks and additional “special learning needs” (Xi at ¶ (0090)).
an acceptance unit for accepting an input operation” (¶ [0045] (“In the present step, the learner may use the input unit (not shown), such as keyboard, to input at least one of the to-be-learned words of the word database 11. In the first embodiment of the present invention, the words 111 g and 111 t as shown in FIG. 3 are inputted.”)); “wherein the control unit records the input operation accepted by the acceptance unit while the content has been output in the recording unit  as an input operation for the output of the leaning  vocabulary” (¶ [0050] (“the learner may mark the to-be-learned sentences 131 and 131 c as learned ones after make sure that he fully understands the to-be-learned sentences 131 and 131 c. The marking process will simultaneously change the data in the sentence database 13 to label the to-be-learned sentences 131 and 131 c as “*” and change them as learned ones such that if the learner input the same words 111-111 t at the next time, the to-be-learned sentences 131 and 131 c would not be shown on the list 100 again. In addition, it is noted that, both the learned words and the learned phrases can be classified by marking.”)); “makes a comparison between the number of outputs of the learning vocabulary and the number of acceptances of the input operation, makes the learning vocabulary a vocabulary learned by the learner according to the comparison result” (¶ [0049] (“S107 is carried out to generate a list including the searched at least one to-be-learned sentence. In the present step, the searching module 14 transmits the searching result to the displaying module 15 so as to have the displaying module 15 showing the list 100 as shown in FIG. 6, which displays the to-be-learned sentences 131 and 131 c”); (¶ [0050] (“the learner may mark the to-be-learned sentences 131 and 131 c as learned ones after make sure that he fully understands the to-be-learned sentences 131 and 131 c. The marking process will simultaneously change the data in the sentence database 13 to label the to-be-learned performs control such that the vocabulary  is recorded as first information.  ” (¶ [0050] (“The marking process will simultaneously change the data in the sentence database 13 to label the to-be-learned sentences 131 and 131 c as “*” and change them as learned ones … In addition, it is noted that, both the learned words and the learned phrases can be classified by marking.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsia to include hardware and software from Xi with functionality to register and test a learner to determine a learning status and learning level, to assign tasks based on the user’s learning level, and to modify a learner’s learning level as the learner progresses through material and performs additional tests. Since both references teach methods and systems for teaching language to a learner the references are from the same field of endeavor. A POSITA would have been motivated to combine Hsia and Xi because the additional functionality of Xi could have been predictably added to the system of Hsia. Further, a POSITA would be motivated to add the systems of Xi to provide a program “tailored to match each particular student's second language abilities and preferences … abilities, as well as their goals” (Xi ¶ [0005-0006]), this ensures that the program can be used by “learners … of any age … various levels of … ability … various learning goals” and as a result may be sold to a larger 
Concerning claim 4, Hsia as modified discloses “The information processing device according to Claim 3” (See claim 3); Hsia does not expressly disclose “wherein the registration unit changes the registered learning level according to the number of the recorded input operations; the control unit performs control such that the output learning content is output after it  is switched to a learning content according to the learning level after the change,” but does disclose outputting new learning content based on learner input (¶ [0050]). Xi teaches “wherein the registration unit changes the registered learning level according to the number of the recorded input operations” (Figs. 3-4 ¶ [0082] (“Learning syllabus customization module 9 can be accessed by all learners at the beginning of each learning period to generate a learning syllabus based on the users' learning needs and priorities, language level and learning history.”) ¶ [0099] (“each learner's learning syllabus can be developed on a periodic basis, and in each learning period, there can be a certain number of ‘lessons.’ Within each lesson, there can be various types of interactive simulation tasks arranged based on a progressive order of gaining language skills.”); ¶ [0109](“Once the exam tasks are chosen, learning syllabus customization module 9 can enable the user to take testing tasks 33. After the exam is finished, the result is transferred to language skills assessment module 7 for evaluation and assessment. Language skills assessment module 7 can provide assessment results enabling learning syllabus customization module 9 to generate lesson recommendations 35. Learning syllabus the control unit performs control such that the output learning content is output after it  is switched to a learning content  according to the learning level after the change.  ” (Fig. 4, ¶ [0103] (“In each task type except peer-to-peer interactive tasks, there can be two modes for users to choose, practice mode and test mode. Before users think they are ready to complete a task, they can use the practice mode to train the communicative skills required for the task. Learners can be suggested by the system and navigated to take target language modules, perform practice mode tasks or perform test mode task, based on the learner's progress and performance.”), ¶ [0045] (“In one embodiment, the learning modules subsystem is organized by one or more target learner types and one or more language difficulty levels.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsia to include hardware and software from Xi with functionality to register and test a learner to determine a learning status and learning level, to assign tasks based 
Concerning claim 5, Hsia as modified discloses “The information processing device according to Claim 3” (See claim 3); “a storage unit for storing an output timing and a leaning  vocabulary after associating them with each other, wherein the timing when the learning vocabulary specified in the specification unit is used in the content is set as the output timing” (¶ [0051] (“That is, the learner can record the order of the inputted words and the frequently inputted words each time such that the searching module 14 can rank the searched result in the list (not shown) based on the order or the frequency (i.e. the sentences with high frequency words are list in front).”) The order of presentation, i.e. the timing of presentation, can be associated with the to-be-learned words, phrases, or sentences.) “a determination unit for determining whether or not the output timing of the learning vocabulary and a timing of the input operation accepted by the acceptance unit have occurred at the same timing” (¶ [0050] (“the learner may mark the to-be-learned sentences 131 and 131 c as learned ones after make sure that he fully understands the to-be-learned sentences 131 and 131 c. The marking process will simultaneously change the data in the sentence database 13 to label the to-be-learned sentences 131 and 131 c as “*” and change them as learned ones such that if the learner input the same words 111-111 t at the next time, the to-be-learned sentences 131 and 131 c would not be shown on the list 100 again. In addition, it is noted that, both the learned words and the learned phrases can be classified by marking.”) The control unit in Hsia compares the to-be-learned words, phrases, or sentences output by the system to the inputs (i.e. marking) performed by the user and updates the system to change the to-be-learned words, phrases, or sentences to learned words, phrases, or sentences based on this comparison.) Marking by the learner may only be done during the time the word, phrase is output to the learner’s display.) “wherein when it  is determined that the timing is the same by the determination unit, the control unit makes the learning vocabulary a vocabulary learned by the learner and controls such that the vocabulary is recorded as first information” (¶ [0050] (“The marking process will simultaneously change the data in the sentence database 13 to label the to-be-learned sentences 131 and 131 c as “*” and change them as learned ones such that if the learner input the same words 111-111 t at the next time, the to-be-learned sentences 131 and 131 c would not be shown on the list 100 again. In addition, it is noted that, both the learned words and the learned phrases can be classified by marking.”) When the to-be-learned vocabulary is output and simultaneously marked as understood by the learner that vocabulary is stored as learned or “first information.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective 
Concerning claim 6, Hsia as modified discloses “The information processing device according to Claim 5” (See claim 5); “wherein when it is determined by the determination unit that the timing is the same” ((¶ [0050] (“the learner may mark the to-be-learned sentences 131 and 131 c as learned ones after make sure that he fully understands the to-be-learned sentences 131 and 131 c. The marking process will simultaneously change the data in the sentence database 13 to label the to-be-learned sentences 131 and 131 c as “*” and change them as learned ones such that if the learner input the same words 111-111 t at the next time, the to-be-the registration unit records the input operation as an input operation for the output of the learning vocabulary and” (¶ [0050] (“The marking process will simultaneously change the data in the sentence database 13 to label the to-be-learned sentences 131 and 131 c as “*” and change them as learned ones such that if the learner input the same words 111-111 t at the next time, the to-be-learned sentences 131 and 131 c would not be shown on the list 100 again. In addition, it is noted that, both the learned words and the learned phrases can be classified by marking.”) When the to-be-learned vocabulary is output and simultaneously marked as understood by the learner that learned vocabulary is causes an “input operation” which updates the learning vocabulary to remove the learned vocabulary, and as a result not show the learned vocabulary to-be-learned list 100 again.); “the control unit performs control such that the learning content is output after it  is switched to a learning content according to the learning level after the change” (¶ [0050] (“The marking process will simultaneously change the data in the sentence database 13 to label the to-be-learned sentences 131 and 131 c as “*” and change them as learned ones such that if the learner input the same words 111-111 t at the next time, the to-be-learned sentences 131 and 131 c would not be shown on the list 100 again. In addition, it is noted that, both the learned words and the learned phrases can be classified by marking.”) After the change, the to-be-learned is updated to remove the learned changes the registered learning level according to the number of the recorded input operations.” Xi teaches “changes the registered learning level according to the number of the recorded input operations, and performs control such that the learning content is output after it  is switched to a learning content according to the learning level after the change” ((Figs. 3-4 ¶ [0082] (“Learning syllabus customization module 9 can be accessed by all learners at the beginning of each learning period to generate a learning syllabus based on the users' learning needs and priorities, language level and learning history.”) ¶ [0099] (“each learner's learning syllabus can be developed on a periodic basis, and in each learning period, there can be a certain number of ‘lessons.’ Within each lesson, there can be various types of interactive simulation tasks arranged based on a progressive order of gaining language skills.”); ¶ [0109](“Once the exam tasks are chosen, learning syllabus customization module 9 can enable the user to take testing tasks 33. After the exam is finished, the result is transferred to language skills assessment module 7 for evaluation and assessment. Language skills assessment module 7 can provide assessment results enabling learning syllabus customization module 9 to generate lesson recommendations 35. Learning syllabus customization module 9 can then generate a finalized tailor-made learning syllabus 43.”), ¶ [0110] (“The make learning choices module 37 can present a learning needs survey interface, which can be generated from the target realms database 245 and the target tasks database 247 that match the learner's language level (as determined by learning progress management module 13). Learners can make choices based on their own current or future target language needs and set a desired priority for lessons within each target realm and target task.”) A learning level is updated “according to the number of the recorded input operations” in at least two ways: (1) learners provide input to work through assigned tasks as shown in Figure 3 and as tasks and 
Concerning claim 9, Hsia as modified discloses “The information processing device according to Claim 3” (See claim 3); “wherein the control unit records an input operation accepted by the acceptance unit while the content has been output in the recording unit as an input operation for an unclear vocabulary that the learner has not learned yet with respect to the output of the learning vocabulary” (¶ [0046] (“The above mentioned to-be-learned words may be inputted by typing or marking the specific word from the list. The to-be-learned word may be a newly learned word, which the learner wants to have a deeper learning from the sentences, articles, or dialogues”)) “and performs control such that learning vocabulary contained in the content other than the unclear vocabulary is recorded in the recording unit as first information” (¶ [0050] (“After the step S107, the step S108 is carried out in which the learner marks the above mentioned at least one to-be-learned sentence in the list. In the present step, the learner may mark the to-be-learned sentences 131 and 131 c as learned ones after make sure that he fully understands the to-be-learned sentences 131 and 131 c. The marking process will simultaneously change the data in the sentence database 13 to label the to-be-learned sentences 131 and 131 c as “*” and change them as learned ones such that if the learner input the same words 111-111 t at the next time, the to-be-learned sentences 131 and 131 c would not be shown on the list 100 again.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsia to include hardware and software from Xi with functionality to register and test a learner to determine a learning status and learning level, to assign tasks based on the user’s learning level, and to modify a learner’s learning level as the learner progresses through material and performs additional tests. Since both references teach methods and systems for teaching language to a learner the references are from the same field of endeavor. A POSITA would have been motivated to combine Hsia and Xi because the additional functionality of Xi could have been predictably added to the system of Hsia. Further, a POSITA would be motivated to add the 
Concerning claim 15, Hsia as modified discloses “The information processing device according to Claim 4” (See claim 4); “wherein the control unit records an input operation accepted by the acceptance unit while the content has been output in the recording unit as an input operation for an unclear vocabulary that the learner has not learned yet with respect to the output of the learning vocabulary” (¶ [0046] (“The above mentioned to-be-learned words may be inputted by typing or marking the specific word from the list. The to-be-learned word may be a newly learned word, which the learner wants to have a deeper learning from the sentences, articles, or dialogues”)) “and performs control such that learning vocabulary contained in the content other than the unclear vocabulary is recorded in the recording unit as first information” (¶ [0050] (“After the step S107, the step S108 is carried out in which the learner marks the above mentioned at least one to-be-learned sentence in the list. In the present step, the learner may mark the to-be-learned sentences 131 and 131 c as learned ones after make sure that he fully understands the to-be-learned sentences 131 and 131 c. The marking process will simultaneously change the data in the sentence database 13 to label the .

s 7-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsia in view of Xi and further in view of U.S. Patent No. 20170092151 (“Yu”). Yu was filed Apr. 25, 2014 and is therefore prior art under 35 U.S.C. 102(a)(2).
Concerning claim 7, Hsia as modified discloses “The information processing device according to Claim 4” (See claim 4). Hsia does not expressly disclose “wherein when the learning level after the change exceeds a predetermined threshold value, the control unit performs control such that the presentation unit outputs information that recommends a learning content according to the learning level after the change” (¶ [0110] (“The make learning choices module 37 can present a learning needs survey interface, which can be generated from the target realms database 245 and the target tasks database 247 that match the learner's language level (as determined by learning progress management module 13). Learners can make choices based on their own current or future target language needs and set a desired priority for lessons within each target realm and target task.”) Xi teaches that anytime a learning level changes content is recommended based on the learning level.) Yu teaches “a predetermined threshold value” for “the learning level” “such that the presentation unit outputs information that recommends a learning content according to the learning level” (col. 7 ll. 18-39 (“For instance, when the user 102 requests to render the electronic book 124(N) on the display 116, the selection module 138 may determine a reading level at which to render the electronic book 124(N) based on the user's guide profile. For instance, a low reading level may be indicative of a lower difficulty threshold for selection of words for comprehension guides and a high reading level may be indicative of a higher difficulty threshold for selection of words for comprehension guides.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of 
The information processing device according to Claim 4” (See claim 4); “wherein when the learning level after the change exceeds a predetermined threshold value, the control unit performs control such that learning vocabulary according to the learning level after the change is output without changing the output learning content” (Fig. 4 (37),Fig. 27 ¶ [0170] (“FIG. 27 is a sample user interface that depicts the layout and sample contents of target realms 245 and target tasks 247 for users to choose when users make learning choices 37.”), ¶ [0107] (“Learning syllabus customization module 9 can also enable users to bypass performing exam tasks, and proceed directly to make learning choices 37, for example if the user has recently finished a previous learning syllabus.”) Learners receive content recommendations based on their prior input, but may select not to advance content to a new learning level and instead repeat or continue with previous content in the “make learning choices” module). Yu teaches “a predetermined threshold value” for “the learning level” (col. 7 ll. 18-39 (“For instance, when the user 102 requests to render the electronic book 124(N) on the display 116, the selection module 138 may determine a reading level at which to render the electronic book 124(N) based on the user's guide profile. For instance, a low reading level may be indicative of a lower difficulty threshold for selection of words for comprehension guides and a high reading level may be indicative of a higher difficulty threshold for selection of words for comprehension guides.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsia to include hardware and software from Xi with functionality to register and test a learner to determine a learning status and learning level, to assign tasks based on the user’s learning level, and to modify a learner’s learning level as the learner progresses through material and performs additional tests and to include specified 
Concerning claim 13, Hsia as modified discloses “The information processing device according to Claim 6” (See claim 6). Hsia does not expressly disclose “wherein when the learning level after the change exceeds a predetermined threshold value, the control unit performs control such that the presentation unit outputs information that recommends a learning content according to the learning level after the change” (¶ [0110] (“The make learning choices module 37 can present a learning needs survey interface, which can be generated from the target realms database 245 and the target tasks database 247 that match the learner's language level (as determined by learning progress management module 13). Learners can make choices based on their own current or future target language needs and set a desired priority for lessons within each target realm and target task.”) Xi teaches that anytime a learning level changes content is recommended based on the learning level.) Yu teaches “a predetermined threshold value” for “the learning level” “such that the presentation unit outputs information that recommends a learning content according to the learning level” (col. 7 ll. 18-39 (“For instance, when the user 102 requests to render the electronic book 124(N) on the display 116, the selection module 138 may determine a reading level at which to render the electronic book 124(N) based on the user's guide profile. For instance, a low reading level may be indicative of a lower difficulty threshold for selection of words for comprehension guides and a high reading level may be indicative of a higher difficulty threshold for selection of words for comprehension guides.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsia to include hardware and software from Xi with functionality to register and test a learner to determine a learning status and learning level, to assign tasks based on the user’s learning level, and to modify a learner’s learning level as the learner progresses through material and performs additional tests and to include specified threshold levels for learning associated with difficulty levels of content as in Yu. Since all references teach methods and systems for teaching language to a learner the references are from the same field of endeavor. A POSITA would have been motivated to combine Hsia and Xi because the additional functionality of Xi could have been 
Concerning claim 14, Hsia as modified discloses “The information processing device according to Claim 6” (See claim 6); “wherein when the learning level after the change exceeds a predetermined threshold value, the control unit performs control such that learning vocabulary according to the learning level after the change is output without changing the output learning content” (Fig. 4 (37),Fig. 27 ¶ [0170] (“FIG. 27 is a sample user interface that depicts the layout and sample contents of target realms 245 and target tasks 247 for users to choose when users make learning choices 37.”), ¶ [0107] (“Learning syllabus a predetermined threshold value” for “the learning level” (col. 7 ll. 18-39 (“For instance, when the user 102 requests to render the electronic book 124(N) on the display 116, the selection module 138 may determine a reading level at which to render the electronic book 124(N) based on the user's guide profile. For instance, a low reading level may be indicative of a lower difficulty threshold for selection of words for comprehension guides and a high reading level may be indicative of a higher difficulty threshold for selection of words for comprehension guides.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsia to include hardware and software from Xi with functionality to register and test a learner to determine a learning status and learning level, to assign tasks based on the user’s learning level, and to modify a learner’s learning level as the learner progresses through material and performs additional tests and to include specified threshold levels for learning associated with difficulty levels of content as in Yu. Since all references teach methods and systems for teaching language to a learner the references are from the same field of endeavor. A POSITA would have been motivated to combine Hsia and Xi because the additional functionality of Xi could have been predictably added to the system of Hsia. Further, a POSITA would be motivated to add the systems of Xi to provide a program “tailored to match each particular student's second language abilities and preferences … abilities, as well as their goals” (Xi ¶ [0005-0006]), this ensures that the program can be used by “learners .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 6,077,085 (“Parry”) discloses a computer system for learning content, including language content, at a pace tailored to each user. Parry further discloses tracking content items that are learned by a user (Fig. 6, col. 14 l. 58 – col. 15. l. 35). U.S Patent No. 9,680,945 (“Treves”) teaches a system and method the evaluates and tracks difficulty level of content and skill level of a learner to “recommended content item such that no individual distance between a skill metric and difficulty metric pair exceeds a threshold level” (Fig. 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
March 2, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715